Order entered February 6, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01504-CV

                             KATRINA MCPHERSON, Appellant

                                                 V.

                                  MELISSA LOPEZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05725-E

                                            ORDER
       Before the Court is appellant’s February 4, 2020 motion for extension of time to file her

amended brief on the merits. We GRANT appellant’s motion. We ORDER the amended brief

tendered to this Court by appellant on February 4, 2020 filed as of the date of this order.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE